In a ju*803venile delinquency proceeding pursuant to Family Court Act article 3, Rayvon Tyrell D. appeals, as limited by his brief, from so much of an order of the Family Court, Orange County (Bivona, J.), dated January 27, 2003, as denied that branch of his motion which was to dismiss the petition on the ground that he had been denied his right to a speedy fact-finding hearing.
Ordered that on the Court’s own motion, the notice of appeal is deemed to be an application for leave to appeal, and leave to appeal is granted (see Family Ct Act § 365.1 [1]; §§ 365.2, 1112 [a]); and it is further,
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The appellant argues that he was deprived of his right to a speedy fact-finding hearing. However, his subsequent admission of wrongdoing, the validity of which he does not contest, waived this claim (see Matter of David W., 241 AD2d 388 [1997]; Matter of Melvin A., 216 AD2d 227 [1995]; Matter of Christopher F., 126 AD2d 975 [1987]). In any event, his argument is without merit, as the fact-finding hearing was held within 60 days after the date that he was directed to appear in the Family Court by the order of removal (see Family Ct Act § 340.1 [3]; cf. Matter of Ronald D., 215 AD2d 757 [1995]; Matter of Carlton E., 204 AD2d 108 [1994]). Feuerstein, J.P., Friedmann, McGinity and Schmidt, JJ., concur.